DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to communication(s): original application filed on 03/17/2021, said application claims a priority filing date of 03/17/2021.
Claims 1-20 are pending. Claims 1, 10 and 17 are independent.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pao et al. (U.S. Publication 2020/0134834; hereinafter “Pao”) in view of “how to fix edges in photoshoot cut outs” by photoshopCaffe (online available at [https://www.youtube.com/watch?v=JKfRXKwbbXI ] , published on Dec 11, 2018; hereinafter “photoshopCafe”).

In regard to dependent claim 1, 10 and 17, Pao teaches A method comprising:
generating a plurality of region masks for a first image using a mask generation network, wherein the region masks correspond to a same semantically related region of the first image (Pao, paragraph 0023, paragraph 0030, line 6-9; “Note: ‘a style’ implies second image having sky region and first image having sky is semantically related”);
generating a defringing layer by combining a first region mask of the plurality of region masks with a plurality of colors of a second image (Pao, paragraph 0031; “Note: ‘blend naturally with new sky region’ implies defringement”);
generating a region-specific layer by combining a second region mask of the plurality of region masks with the second image; and generating a composite image by combining the first image, the defringing layer, and the region-specific layer (Pao, figure 7; “Note: element 704 being composite image which consists of first image, defringing layer (i.e adjustment layer) and region-specific layer shown on the right”).

Defringing images using grayscale color is well known in the art; however, Pao is silent on the plurality of colors being being grayscale (i.e. black-and-white or gray monocrhrome).
PhotoshopCafe teaches a system associated with editing images using layers wherein  the plurality of colors used for defringing is grayscale (photoshotpCafee, pages 3-6).
 
Pao and PhotoshopCafe are analogous art because they are from same field of endeavor, system associated with editing images.
Therefore,  before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to apply the teaching of PhotoshopCafe, performing defringing with grayscale color, to Pao. Motivation for doing so would have been to blend the background cutouts with foreground image most effectively by using well-established practice in the art.
NOTE: Examiner notes that scope of 1, 10 and 17 are similar; hence, all claims are addressed together.

In regard to dependent claim 2, Pao teaches combining the second region mask with a third region mask of the plurality of region masks to create a combined region mask, wherein the region-specific layer is generated using the combined region mask (Pao, paragraph 0039, lines 1-4). 
In regard to dependent claims 3, 13 and 20, Pao teaches generating a color harmonization layer based on at least one of the plurality of region masks, wherein the composite image includes the color harmonization layer (Pao, paragraph 0048, “Note: layer that adjust the color being color harmonizing layer”). 

In regard to dependent claims 4 and 15, Pao teaches the first region mask has a more gradual mask boundary than the second region mask (Pao, paragraph 0048, lines 10-14, “Note: foreground (represented by first region mask) blend more naturally with sky region implies the first region has a more gradual mask”). 

In regard to dependent claim 5, Pao teaches the defringing layer is located between the first image and the region-specific layer (Pao, figure 7; “Clarification: figure 7 shows defringment layer (equivalent to adjustment layer) shows at the top wherein showing defringment layer in any other location is obvious alternative to a skilled artisan and design choice”).

In regard to dependent claim 6, Pao teaches adjusting a position of the second image relative to the first image; and automatically regenerating the composite image based on the adjusted position (Pao, paragraph 0043, lines 0043, lines 1-4; paragraph 0032; “Note: automatically creating composite image from original (i.e. first) image and second image having sky implies position of the second image relative to the first image is adjusted automatically to create the composite image”).
In regard to dependent claim 7, Pao teaches editing the composite image using an image editing application (Pao, figure 7).
In regard to dependent claim 8, Pao teaches selecting the second image from among a plurality of candidate images for replacing the semantically related region of the first image. (Pao, figure 6; “Note: thumbnails being plurality of candidates”).
In regard to dependent claims 9 and 16, Pao teaches the semantically related region of the first image comprises a first sky region, and the composite image comprises a second sky region from the second image (Pao, figure 2).

In regard to dependent claim 11, Pao teaches applying a mask brush to adjust the combined region mask; and

applying a fade edge adjustment, a shift edge adjustment, or both the fade edge adjustment and the shift edge adjustment after applying the mask brush. (Pao, paragraph 0048; “Note: blend naturally is achieved via fade edge adjustment”).

In regard to dependent claim 12, Pao teaches applying the mask brush to further adjust the combined region mask; and automatically reapplying the fade edge adjustment, the shift edge adjustment, or both the fade edge adjustment and the shift edge adjustment after reapplying the mask brush. (Pao, paragraph 0048; “Note: blend naturally means fade edge adjustment is applied”).

In regard to dependent claim 14, Pao teaches adjusting a position of the second image relative to the first image; automatically regenerating the defringing layer and the region-specific layer based on the position; and automatically regenerating the composite image based on the regenerated defringing layer and the regenerated region-specific layer. (Pao, paragraph 0088; “Note: user is able to regenerate the composite image based on the user’s additional manipulations on already generated defringing and region-specific layer”).

In regard to dependent claim 18, Pao teaches the mask generation network comprises a convolutional neural network (CNN) (Pao, paragraph 0025).

In regard to dependent claim 19, Pao teaches the region-specific layer component comprises a brush tool, a fade edge slider, and a shift edge slider (Pao, figure 7; “Note: teaching of brush tool, fade edge slider and shift edge slider lies in adobe photoshop 2019”).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adobe, “Replace the sky in your photos” available at [https://helpx.adobe.com/photoshop/using/replace-sky.html], published on Oct 2020. 
Shen et al., US Publication 2017/0294000 – Teaches replacing sky of an image.
Tolstya, US Publication 2010/0246976 – Teaches creating composite images from plurality of  images.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Reza Nabi/
Primary Examiner, Art Unit 2175